772 N.W.2d 337 (2009)
In re ESTATE OF Edward Joseph McCORMICK, Deceased.
Eric A. Braverman, Personal Representative of the Estate of Edward Joseph McCormick, Deceased, Petitioner-Appellee,
v.
Linda McCormick, and Mary McCormick, Respondents-Appellants.
Docket No. 138462. COA No. 277558.
Supreme Court of Michigan.
September 25, 2009.

Order
On order of the Court, the application for leave to appeal the December 11, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we *338 VACATE the judgment of the Court of Appeals. We REVERSE the order of the Wayne Probate Court approving petitioner's 12th, 13th, 14th and final accountings and granting his petition for complete estate settlement, and we REMAND this case for further proceedings. We DIRECT the probate court to require the petitioner to provide an itemized accounting that establishes his and the receiver's entitlement to the specific amounts they received from the estate as compensation. See MCR 5.310(C)(2)(c). In particular, the probate court shall require the petitioner to provide an itemization of the $41,485 payment to himself from the estate, and the $105,156 payment to the receiver from the proceeds of the sale of the real property.
We do not retain jurisdiction.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.